Citation Nr: 0929858	
Decision Date: 08/10/09    Archive Date: 08/14/09

DOCKET NO.  03-34 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

Entitlement to service connection for psychiatric disorders, 
to include posttraumatic stress disorder (PTSD) and 
depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Associate Counsel
INTRODUCTION

The Veteran served on active duty from August 1981 to August 
1996.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2002 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, which denied service connection for 
bipolar/panic disorder.

In June 2005, the Veteran testified at a Board hearing at the 
RO before the undersigned.  A transcript of the proceeding is 
of record.  

When this case was before the Board in October 2005, it was 
remanded.  It is now before the Board for further appellate 
action.


FINDINGS OF FACT

1.  The Veteran has PTSD due to an in-service sexual assault, 
and the in-service sexual assault has been corroborated by 
credible evidence.

2.  The Veteran's psychiatric disorders were incurred during 
active duty service.


CONCLUSION OF LAW

Psychiatric disorders, to include PTSD and depression, were 
incurred in active service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304(f) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Clams Assistance Act of 2000 as amended (VCAA) 
and implementing regulations impose obligations on VA to 
provide claimants with notice and assistance.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Since the Board is granting the claims for service connection 
for psychiatric disorders, the claim is substantiated, and 
there are no further VCAA duties.  Wensch v. Principi, 15 Vet 
App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not 
required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 
(2004) (holding that the notice and duty to assist provisions 
of the VCAA do not apply to claims that could not be 
substantiated through such notice and assistance).  

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressor.  38 C.F.R. § 3.304(f).

If a posttraumatic stress disorder claim is based on in-
service personal assault, evidence from sources other than 
the veteran's service records may corroborate the veteran's 
account of the stressor incident.  Examples of such evidence 
include, but are not limited to:  records from law 
enforcement authorities, rape crisis centers, mental health 
counseling centers, hospitals, or physicians; pregnancy tests 
or tests for sexually transmitted diseases; and statements 
from family members, roommates, fellow service members, or 
clergy.  Evidence of behavior changes following the claimed 
assault is one type of relevant evidence that may be found in 
these sources. Examples of behavior changes that may 
constitute credible evidence of the stressor include, but are 
not limited to: a request for a transfer to another military 
duty assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.  VA will not deny a posttraumatic 
stress disorder claim that is based on in-service personal 
assault without first advising the claimant that evidence 
from sources other than the veteran's service records or 
evidence of behavior changes may constitute credible 
supporting evidence of the stressor and allowing him or her 
the opportunity to furnish this type of evidence or advise VA 
of potential sources of such evidence.  VA may submit any 
evidence that it receives to an appropriate medical or mental 
health professional for an opinion as to whether it indicates 
that a personal assault occurred.  38 C.F.R. § 3.304(f)(3).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  See Caluza v. Brown, 7 
Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Caluza element is through a 
demonstration of continuity of symptomatology.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007); see Savage, 10 Vet. App. 
488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 
296, 302 (1999).  Continuity of symptomatology may be 
established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson, see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  
Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted."
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).
When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Analysis

The Veteran's psychiatric disorders, including PTSD and 
depression, will be discussed as one issue.  Appellants do 
not file claims to receive benefits only for a particular 
diagnosis, but for the affliction their mental condition.  
Clemons v. Shinseki, 23 Vet. App. 1 (Feb. 17, 2009).
The Veteran contends that she has PTSD as a result of being 
raped by other soldiers while stationed in Germany in 1982.  
The evidence does not show, nor does she allege, that her 
claimed in-service stressor was related to combat.  
Therefore, corroborating evidence of the occurrence of the 
claimed stressor is required.  

The Veteran described that she was gang raped by three men in 
her room.  She reported the rape to her Platoon sergeant.  He 
asked her why she would want to ruin the careers of these 
good soldiers and said that she should not have been drinking 
with them.  He also said that she must have done something to 
encourage the rape.  There is no record of her reporting the 
rape in her records.  She was never told to go to the 
hospital.  The women she lived with her helped her clean her 
room a dispose of her soiled linens.  

The Veteran believes the sexual assault was in retaliation 
for a report of sexual harassment she had made a few weeks 
earlier against a soldier who was involved in the attack.  
The soldier had been given a UMCJ Article 15 and was demoted 
for seven days.  She was transferred out of the company after 
the rape. 

The Veteran's service personnel records do not corroborate 
the sexual assault described by the Veteran or discuss any 
investigation into the matter.  

The Veteran was afforded a VA examination in October 2007.  
During the examination, the Veteran provided a type written 
note that relayed the history of her rape while in service.  
She also answered the questions the psychologist asked about 
the rape.  She reported having trouble sleeping at night and 
becoming suicidal.  After service, she reported flying into 
rages and becoming depressed.  Memories of the assault emerge 
when certain things remind her of the attack.  She has 
anxiety attacks especially in large crowds and suicidal 
ideation about one to two times a month.  She also has 
homicidal thoughts and trouble sleeping.  The examiner 
diagnosed her with chronic and severe PTSD and major 
depressive disorder.  

The October 2007 examiner accepted the Veteran's report of 
the rape as fact despite the lack of medical evidence or 
corroborating documents.  The Veteran displayed intensely 
painful reactions when discussing the memories of that day 
and a few details of the rape.  She further demonstrated the 
extremely strong desire to avoid talking about or remembering 
the event.  The examiner further stated that while the 
Veteran was traumatized by the rape itself, she was outraged 
and made to feel additionally violated and helpless by the 
complete lack of support she received from her first sergeant 
who blamed her for the rape.  Also she continued to suffer 
from humiliation from her attackers as they openly flaunted 
their power over her.  Following the rape, she was abandoned 
while pregnant by a boyfriend and this caused her to go into 
a deep depression.  She was barely able to manage through the 
depression by focusing on raising her son and long hours at 
work.  The psychologist opined that it was only after her 
military discharge that the Veteran seems to have become 
overtly symptomatic.  After service she reported depression 
with suicidal ideation, panic attacks, rages and poor sleep.  
She was incorrectly diagnosed with bipolar disorder.  The 
psychologist believed that the mood swings are better 
attributed to PTSD from the rape and to borderline 
personality disorder features resulting from her chaotic and 
abusive childhood.  The psychologist opined that the 
Veteran's symptoms of insomnia, irritability and psychomotor 
agitation are attributable to the anxiety associated with 
PTSD due to the rape.  The Veteran's mental disorder signs 
and symptoms result in deficiencies in most of the following 
areas:  work, school, family relations, judgment, thinking 
and mood.

Post-service treatment records show that the Veteran has been 
found to have PTSD as a result of sexual trauma in service.  
A May 2005 VA outpatient treatment record shows a diagnosis 
for PTSD at the Augusta VAMC.  The psychologist noted that 
the traumatic stressors were related to military sexual 
trauma.  A private psychologist also diagnosed the Veteran 
with PTSD in October 2007.

Although the Veteran was diagnosed with bipolar disorder in a 
June 2004 fee-basis examination instead of PTSD, the Board 
finds the most recent diagnosis to be more probative.  In 
this regard, the October 2007 psychologist explained why the 
Veteran's symptoms of PTSD may have been mistakenly 
attributed to bipolar disorder.  For example, the 
psychologist noted that the Veteran's symptoms of insomnia, 
irritability and psychomotor agitation are better 
attributable to the anxiety associated with PTSD than mania.  
These symptoms make sense in light of the Veteran's traumatic 
experience of the rape reflecting her manifestation of 
continued fear, rather than the flight of ideas, grandiosity 
and involvement in pleasurable activities that more typically 
characterize mania.  

During the Board hearing conducted in June 2005, the Veteran 
reported seeking treatment for depression during service.  
She further noted that her psychiatric disorders began while 
she was in service.  She also noted that she had been 
sexually assaulted during service.

The Veteran's discharge examination dated in May 1996, notes 
an increase in psychosocial stressors and states that the 
Veteran complained of a depressed mood.

Although the Veteran's service records do not corroborate 
that the sexual assault did occur, the Board find the 
Veteran's report of sexual trauma to be credible and 
supported by the opinion of the October 2007 examiner.  The 
examiner reviewed the Veteran's file and after an examination 
of the Veteran, found the Veteran's report of the sexual 
assault to be credible.  

The evidence is sufficient to establish that the sexual 
assault occurred.  There is also a clear diagnosis of PTSD 
and a link between the current symptomatology and the sexual 
assault. Accordingly, the Board concludes that the Veteran 
has PTSD due to a verified service stressor, and thus service 
connection for PTSD is in order.

The Veteran claims that her psychiatric disorders are due to 
her military service.  In October 2007, in addition to a 
diagnosis of PTSD, the Veteran was also diagnosed with major 
depressive disorder.  Besides the complaint of depression in 
the May 1996 discharge examination, no diagnosis of 
depression was found in the service treatment records.  
Despite this fact, the October 2007 examiner stated that the 
Veteran's current depressive disorder began while she was in 
the military and has been a recurring problem since service.  
The opinion was based on review of the Veteran's military and 
post-service treatment records.  The examiner opined that the 
Veteran may have been predisposed to depression, but the 
memories of the rape have added to this load.  The Veteran 
maintains a profound belief initiated in her childhood but 
reinforced from the rape that she is bad and that there is no 
one to stand up for her.  While in the military, she became 
pregnant.  The father of the child abandoned her and this 
caused her to go into a deep depression.  The psychologist 
opined that it was only after her military discharge that the 
Veteran seems to have become overtly symptomatic.  The 
Veteran's depression is also linked to the rape that occurred 
during service.  The October 2007 examiner noted that the 
Veteran is frequently depressed seeing herself as a victim, 
which to her means that she is bad, unworthy and useless.  
Although the Veteran rationally knows the rape was not her 
fault, she continues to feel guilty and seeks to identify 
what she did to cause it to happen.  

The evidence establishes the presence of a current 
psychiatric disability, complaints of depression during 
service, and a nexus between the Veteran's current 
psychiatric disorder and service.  As all the elements of 
service connection have been met, service connection is 
warranted for the Veteran's psychiatric disorders.


ORDER

Entitlement to service connection for psychiatric disorder, 
including PTSD and depression, is granted.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


